DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 13-16, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (“Method of Calculating Geographic Entity Relevance Based on Spatial and Semantic Association”, 2019)
Regarding claim 1, Yan discloses:
a computer-implemented method comprising: receiving a knowledge graph that represents a plurality of location entities as a plurality of location nodes and represents relationship information between the plurality of location nodes as a plurality of location edges, at least by (page. 490, Sec. I, which recites a knowledge graph that represents geographic entities represented by nodes, and correlation/relationship between the entities/nodes represented by edges.
processing multi-modal data associated with the plurality of location entities to determine a plurality of tokens, at least by (page 491-492, Sec.III C, which describe spatial interactions which analyzes data related to people flow, commodity flow, information flow with respect to distance to express the interrelationship between regions spatially, and also semantic information which analyzes various text similarity methods to describe the semantic relationship between regions.  Such described data are multi-modal, and tokens are the spatial information and text being analyzed.
creating a hypergraph that represents the plurality of tokens as a plurality of token nodes, wherein the hypergraph includes: (1) a first edge type that relates a token node of the plurality of token nodes to a location node of the plurality of location nodes of the knowledge graph, and (2) a second edge type that relates a first token node to a second token node of the plurality of token nodes, at least by (page 492, Sec.III D, which describes the constructed geographic entity co-occurrence network (e.g. hypergraph), that has edges that represents a co-occurrence relationship of any pair of geographic entities with a weight on the edge, further these co-occurrence relationship shown by the connected edges are based on the semantic strength  of the geographic entity which describes the similarity of attributes associated with the geographic entities (see page 492,  Sec. IV, first two paragraphs) these attributes (token) associated with the geographic entities (location node) are of the first edge type; further such co-occurrence relationship are based on geographical province names associated with two entities and distances between them, as such the first and second tokens are the first province name associated with the first entity and the second province name associated with the second entity and co-occurrence of the names and the distance between them forming connected communities (see page. 493 col. 1 and page 494, col. 1 last paragraph) which teaches the second edge type. 
selecting a vertex of the hypergraph that corresponds to a node of either the plurality of token nodes or the plurality of location nodes, at least by (page. 495, col. 1 first paragraph, which discloses target nodes as selected vertex of the hypergraph)
performing a random walk of the hypergraph based on the selected vertex to generate a node sequence comprising a subset of one or more nodes of the hypergraph, at least by (page 495, col. 1 para. 1 and 2, which describes identifying paths between the target node (e.g. selected vertex) which generates paths with key intermediate nodes (e.g. node sequence comprising a subset of one or more nodes)
 generating a node embedding to represent the node corresponding to the vertex based on the node sequence; and providing the node embedding as an output, at least by (page 495, col. 1 last paragraph, which discloses ranked results, which describes geographic entities that are ordered based on distance and relevance factors relative to the selected target node)
As per claim 2, claim 1 is incorporated and Yan further discloses:
wherein the multi-modal data is unstructured text data, and wherein the plurality of tokens is a plurality of words of in the unstructured text data, at least by (Abst, page 490 col. 2 first paragraph, which describe the analysis of text data to analyze semantically related information, such text is unstructured text data)
As per claim 3, claim 2 is incorporated and Yan further discloses:
wherein the plurality of words is a plurality of nouns occurring in the unstructured text data, at least by (page 493 col. 1 para. 1, which describes place names in the text, place names are nouns)
As per claim 4, claim 1 is incorporated and Yan further discloses:
further comprising: selecting the plurality of tokens to include in the hypergraph based on token frequency data, at least by (page 493, table 1 which describes the selected tokens of provinces where the co-occurrence frequent is above 300)
As per claim 5, claim 4 is incorporated and Yan further discloses:
further comprising: weighting the first edge type between the token node and the location node based on the token frequency data, at least by (page 493, col. 2 para. 1, which describes the weight of the edge being dependent of the number of co-occurrences)
As per claim 7, claim 1 is incorporated and Yan further discloses:
further comprising: weighting the second edge type based on a token similarity value between the first token node and the second token node, at least by (page 493 col. 2, which calculate the weight based on the similarity of the provinces names associated between two entities)
As per claim 8, claim 7 is incorporated and Yan further discloses:
wherein the token similarity value is computed for a predefined number of random pairs of the plurality of tokens, at least by (page 493, col. 1 last paragraph, col. 2 paragraph 1-2, describes similarity value being calculated between co-occurrences of names  where the co-occurrence frequency is above 300 (pre-defined number of pairs).
As per claim 9, claim 1 is incorporated and Yan further discloses:
wherein the random walk is biased based on one or more edge weight values of the one or more edges of the hypergraph, at least by (page 495, col. 1 para. 1 and 2, which describes identifying paths between the target node (e.g. selected vertex) which generates paths with key intermediate nodes (e.g. node sequence comprising a subset of one or more nodes, where the path is biased towards edges with stronger associations (e.g. weights).)
Claims 13-16 and 17-20 recite equivalent claim limitations as claims 1-4 above, except that they set forth the claimed invention as a apparatus and non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Dupont et al. (US 20120137367 A1).
As per claim 6, claim 5 is incorporated and Yan fails to disclose:
wherein the token frequency data is based on a term frequency- inverse document frequency (TF-IDF) value.
However, Dupont et al. (US 20120137367 A1) teaches the above limitations at least by (paragraph [0261] which describes the similarity measure being based on tf-idf vectors' cosine, where tf-idf vector is token frequency data is based on a term frequency- inverse document frequency (TF-IDF) value)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Dupont into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving processing and categorizing a plurality of events described in Dupont, Abst.
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Payne et al. (US 20210256368 A1).
As per claim 10, claim 1 is incorporated and Yan fails to disclose:
wherein the node embedding is generated based on a skip-gram machine learning approach.
However, Payne teaches the above limitations at least by (paragraph [0060-0061], “a skip-gram technique creates context-based embeddings Φ(v), Φ(e) of the vertices and hyperedges after the random walks have been generated”, paragraph [0076] further discloses machine learning approach)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Payne into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accuracy of the hypergraph, as described in Payne para. 0082.
As per claim 11, claim 10 is incorporated and Yan fails to disclose:
wherein the node embedding is a vector representation extracted from a hidden layer of a machine learning model applying the skip-gram machine learning approach.
However, Payne teaches the above limitations at least by (paragraph [0060-0061], “a skip-gram technique creates context-based embeddings Φ(v), Φ(e) of the vertices and hyperedges after the random walks have been generated”, paragraph [0066] further discloses constructs a context network (c-network) that applies j hidden layers h to the hyperedge embedding Φ(e) to output a learned contextual representation, paragraph [0076] further discloses machine learning approach)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Payne into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving accuracy of the hypergraph, as described in Payne para. 0082.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Stagni et al. (US 20210248848 A1)
As per claim 12, claim 11 is incorporated and Yan fails to disclose:
wherein the multi-modal data is image data, and wherein the plurality of tokens is a plurality of image objects detected in the image data.
However, Stagni teaches the above limitations at least by (paragraph [0024], “type of identity token… an Optical Character Recognition (OCR) function to the video or still images and identify license plate numbers as well as the issuing entity (e.g., state))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Stagni into the teaching of Yan as they are related to knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the correlation of identity tokens associated with objects in a knowledge base as described by Stagni, para. 0018.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/02/2022